FILED
                             NOT FOR PUBLICATION                            JUL 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICSON TAMPUBOLON,                               No. 08-70089

               Petitioner,                       Agency No. A079-643-132

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Ricson Tampubolon, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Reyes v. Ashcroft, 358 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
592, 595 (9th Cir. 2004), and we review de novo claims of due process violations

in immigration proceedings, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir. 2000). We

deny the petition for review.

      The BIA properly concluded that Tampubolon failed to establish ineffective

assistance of counsel, because his attorney’s decision to withdraw his application

for asylum constituted a tactical decision. See Magallanes-Damian v. INS, 783

F.2d 931, 934 (9th Cir. 1986). Tampubolon has not established prejudice to

support his due process claim. See Lata, 204 F.3d at 1246.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70089